Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 15 drawn to a method) in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that Group I and II do not lack unity of invention.  This is not found persuasive because according to PCT Rule 13.2, a group of inventions is considered to lack unity of invention if the inventions lack a special technical feature. In this instant case, Groups I and II lack unity of invention since Groups I and II do not have a special technical feature. Rather, Groups I and II have a shared technical feature: a 3d printer that determines the temperature of a build location and allows fusion according to the temperature of the build location. This shared technical feature is also found in prior art, Revanur et al (US 2018/0370144 A1). Revanur et al teaches a temperature sensor for determining the temperature of the build location [0049] and controlling the application of a new layer of the build material dependent on the determined temperature [0021, 0074, 0077 and claim 1). Therefore, since the prior art teaches the same shared technical feature as the Groups claimed by Applicant, the Groups are not a special technical feature and the restriction is proper. As for Applicant’s argument about undue burden on Examiner, Applicant is reminded this Application is a PCT and follows Unity of Invention Standards and not US restriction requirements. As such, the Group lack a special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/202/2022 and 3/23/2021 were reviewed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites determining that the determined temperature  at the predetermined location is within a predetermined range (claim 2) and temperatures at a plurality of locations are determined and applying the new layer is in response to determining that a predetermined number of the temperatures corresponding to locations of a fused object part are within a first predetermined range and/or determining that a predetermined number of the temperatures corresponding to locations of unfused build material are within a second predetermined range (claim 5). The limitation of the temperatures are at a predetermined range as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user mentally determining if the measured value falls within the required range. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the determining step. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function measuring a temperature) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al (US 2018/0133970 A1).
Regarding claim 1, Boyer et al teaches determining a temperature at a predetermined location of a layer of build material following fusing according to an object model in a 3D printer, the predetermined location being dependent on the object model [0020, 0027]; controlling the application of a new layer of build material dependent on the determined temperature ([0028-0029, 0031], figure 5).
Regarding claim 2, Boyer et al teaches applying the new layer of build material in response to determining that the determined temperature at the predetermined location is within a predetermined range (claims 1-2, [0027]).
Regarding claim 3, Boyer et al teaches the pre-determined location corresponds to a fused object part [0029]. 
Regarding claim 4, Boyer et al teaches the pre-determined location corresponds to unfused build material [0028]. 
Regarding claim 5, Boyer et al teaches wherein temperatures at a plurality of locations [0036] are determined and applying the new layer is in response to determining that a predetermined number of the temperatures corresponding to locations of a fused object part are within a first predetermined range and/or determining that a predetermined number of the temperatures corresponding to locations of unfused build material are within a second predetermined range [0035-0039, 0053-0054].
Regarding claim 6, Boyer et al teaches wherein a heat source (134) is controlled in order to control the temperature at the predetermined location (figure 1, [0022]). 
Regarding claim 7, Boyer et al teaches wherein the heat source (134) is arranged to independently control heating applied to multiple zones of the layer of build material (134 has both heating and cooling elements [0022]), and wherein the heating of at least one zone is controlled dependent on the determined temperature of a location of build material within that zone [0020, 0029]. 
Regarding claim 8, Boyer et al teaches wherein a zone having a fused object part is allowed to cool in order to reduce a temperature at a predetermined location in the zone, and a zone without a fused object part has heating applied to increase or maintain a temperature in that zone [0012, 0027-0028]. 
Regarding claim 15, Boyer et al teaches a non-transitory computer-readable medium storing instructions [0064] which, when executed by a processor, causes the processor to perform operations, the operations comprising: determine a temperature at a predetermined location of a layer of build material following fusing according to an object model in a 3D printer [0020, 0027], the predetermined location being dependent on the object model; control the application of a new layer of build material depending on the determined temperature([0028-0029, 0031], figure 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Herms et al (US 2017/0217104 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754